Two counts, one charging possession, the other transportation of intoxicating liquor, appear in this indictment. The court submitted in his charge only the offense of possession, and the jury by their verdict expressly found appellant guilty of such possession. The judgment entered upon the verdict however recited that appellant had been found and was adjudged guilty of transporting. Had the attention of the trial court been called to this error upon presentation of the motion for new trial, same would doubtless have been corrected. Being observed in this court, the judgment was reformed to correspond with the verdict. We are cited by appellant to authorities holding that where there are two *Page 529 
counts in an indictment, a conviction of one amounts to an acquittal of the other, but such authorities shed no light on the question at issue here as to the right of the court to reform.
Leave to file second motion for rehearing is denied.
Denied.